Citation Nr: 0805734	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for disability claimed as 
chloracne, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1987.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision in 
which the RO, in San Diego, California, denied the veteran's 
claim for service connection for chloracne due to exposure to 
herbicides.  Subsequently, the claims file was transferred to 
the RO in Phoenix, Arizona.  In May 2005, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in December 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2006.  The RO continued the 
denial of the claim on appeal in a June 2006 supplemental SOC 
(SSOC).

In January 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran requested, and the undersigned granted, a 60-day 
abeyance period for the submission of additional evidence.  
To date, no additional evidence has been received.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although service medical records reflect that the veteran 
was treated during service for, primarily, acne (a condition 
for which service connection has been granted), chloracne was 
not diagnosed in service, and post-medical evidence 
establishes that the veteran does not currently have 
chloracne.




CONCLUSION OF LAW

The criteria for service connection for disability claimed as 
chloracne, due to exposure to herbicides, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for chloracne, what information and evidence would 
be obtained by VA, and the need for the appellant to advise 
VA of and to submit any further evidence that is relevant to 
the claim.  Clearly, the October 2004 pre-rating letter meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.

A March 2006 post-rating letter informed the appellant how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations; 
however, the timing of this notice is not shown to prejudice 
the veteran.  Because in the decision herein the Board denies 
service connection for the claimed disability, no disability 
rating or effective date is being, or is to be assigned.  
Hence, there is no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; outpatient treatment records from the VA Medical 
Center (VAMC) in Phoenix, Arizona; as well as the report of a 
VA examination.  Also of record and considered in connection 
with this claim is a transcript of the veteran's Board 
hearing and various written statements provided by the 
veteran and by his representative, on his behalf.  

The Board notes the veteran's complaint that the report of a 
VA examination he underwent in December 2005 is missing from 
the VAMC clinic records.  However, a review of the claims 
file discloses that the veteran had cancelled that 
examination and that he was examined in June 2006.  Hence, no 
further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The appellant contends that his service-connected acne is 
really chloracne due to exposure to Agent Orange, and seeks 
to recharacterize his service-connected disability.  In July 
1987, the RO granted service connection for chronic acne 
vulgaris, face and scalp with sebaceous cysts, chest and 
trunk, post excision and awarded a 10 percent rating, 
effective April 1, 1987, the day after the veteran's 
discharge from  service.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met, even 
if there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
chronic lymphocytic leukemia (CLL), Type 2 diabetes (also 
known as Type 2 diabetes mellitus or adult-onset diabetes), 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).  Thus, a 
presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one 
of the aforementioned conditions as defined in the applicable 
regulations.

The veteran's DD214 (Certificate of Release or Discharge from 
Active Duty) reflects the veteran's service in the Republic 
of Vietnam during the Vietnam era.  Thus, the veteran is 
presumed to have been exposed to herbicides, to include Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2007).  Moreover, 
chloracne is among the disabilities recognized by VA as 
associated with herbicide exposure.  Those facts 
notwithstanding, the Board finds that, in this case, service 
connection for the claimed disability must be denied.

Service treatment records dated over the course of 
approximately 20 years are replete with references to the 
veteran's acne, the removal of occasional sebaceous cysts 
from his chest, follicolitis scalp, and cysts on his face.  
For example, a December 1976 treatment record notes that the 
veteran's acne continues to flare.  However, these service 
treatment records are negative for any finding or diagnosis 
of chloracne.

Post-service medical records file generally refer to other 
complaints; however, an August 2005 private medical record 
from the office of Dr. H.C. notes that the veteran had 
problems with acne, which was only controlled by the use of 
tetracycline.  These records reflect no finding or diagnosis 
of chloracne.

VA outpatient medical records dated from October 2001 to 
August 2005 contain no information pertaining to treatment of 
the veteran for acne or chloracne.

On VA examination in June 2006, the examiner found no 
evidence of chloracne and opined that the veteran's past 
acne, folliculitis and sebaceous cysts were now resolved and 
were not consistent with a diagnosis of chloracne.

Collectively, the above-referenced medical evidence indicates 
that, while the veteran was treated during service for, 
primarily, acne (a condition for which service connection has 
been granted), chloracne was not diagnosed in service, and 
the post-service medical evidence establishes that the 
veteran does not have currently have chloracne.  Hence, the 
record does not present a predicate for a grant of service 
connection for disability claimed as chloracne, and neither 
the veteran nor his representative has presented, identified, 
or even alluded to the existence of any medical evidence that 
would, in fact, support the claim. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, the 
medical evidence establishes that the veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection-on any basis.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, in the instant 
case, the claim for service connection for disability claimed 
as chloracne must be denied because the first essential 
criterion for the grant of service connection-competent 
evidence of the disability for which service connection is 
sought-is not met.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the veteran's oral and 
written assertions.  However, the Board points out that 
questions of medical diagnosis and causation are within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As laypersons without the 
appropriate medical training and expertise, neither the 
veteran nor his representative is competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for disability claimed as chloracne, due to exposure to 
herbicides, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the 
competent, probative evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for disability claimed as chloracne, due 
to exposure to herbicides, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


